        Case 2:16-cv-00694-MHH Document 85 Filed 11/29/18 Page 1 of 2                        FILED
                                                                                    2018 Nov-29 PM 06:06
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

TOMMY HEARD and                           )
KATRINA HEARD,                            )
                                          )
      Plaintiffs,                         )
                                          ) Case No.: 2:16-cv-00694-MHH
v.                                        )
                                          )
NATIONSTAR MORTGAGE, LLC,                 )
                                          )
      Defendant.                          )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that Plaintiffs Tommy and Katrina Heard
and Defendant Nationstar Mortgage, LLC, have settled all claims between them in
this matter. The parties are in the process of completing the final settlement
documents and expect to file a stipulated dismissal with prejudice within the next
thirty (30) days. Plaintiffs request the Court vacate all deadlines in this matter, as
there are no remaining Defendants. Plaintiffs further request that the Court retain
jurisdiction for any matters related to completing and/or enforcing the settlement.
      Respectfully submitted this 29th day of November 2018.

                                               PRICE LAW GROUP, APC

                                               By: /s/ David A. Chami
                                               David A. Chami, AZ #027585
                                               Admitted Pro Hac Vice
                                               8245 N. 85th Way
                                               Scottsdale, AZ 85258
                                               david@pricelawgroup.com
        Case 2:16-cv-00694-MHH Document 85 Filed 11/29/18 Page 2 of 2




                                               Of Counsel:
                                               SNABLE LAW
                                               Joshua C. Snable | Attorney at Law
                                               2737 Highland Avenue South
                                               Birmingham, AL 35205
                                               Telephone: (205) 939-0780
                                               Facsimile: (205) 939-0789
                                               jsnable@snablelaw.com

                                               Attorneys for Plaintiffs
                                               Tommy and Katrina Heard


                          CERTIFICATE OF SERVICE
      I hereby certify that on November 29, 2018, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system. Notice of
such filing will be sent to all attorneys of record in this matter. Since none of the
attorneys of record are non-ECF participants, hard copies of the foregoing have not
been provided via personal delivery or by postal mail.
                                               PRICE LAW GROUP, APC

                                               By: /s/ Florence Lirato
                                               Florence Lirato




                                           2
